ORDER

Robert Franklin appeals a district court order affirming the Commissioner’s denial of his application for social security disability insurance benefits. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon exam nation, this panel unanimously agrees that oral argument is not needed. Fed. RApp. P. 34(a).
Franklin filed an application for social security disability insurance benefits, alleging that he suffered from the residual effects of a broken right hand and a lower back injury. After two hearings, an administrative law judge (ALJ) determined that Franklin was not disabled because he could perform his previous type of work. The Appeals Council declined to review the ALJ’s determination. Franklin then filed a complaint seeking judicial review of the Commissioner’s decision. The district court subsequently granted judgment to the Commissioner.
Upon review, we conclude that substantial evidence exists to support the Commissioner’s decision. See Brainard v. Sec’y of Health & Human Servs., 889 F.2d 679, 681 (6th Cir.1989).
In his pro se brief, Franklin contends that the opinion of the vocational expert that he could drive a truck conflicted with Dr. Gagliardi’s opinion that he should avoid excessive sitting. The record indicates that the vocational expert did not testify that Franklin could work as a truck driver. Rather, the vocational expert felt that Franklin could perform his previous work as an apartment maintenance worker. Thus, Franklin failed to establish that he was unable to perform his previous type of work as a maintenance worker. In addition, the vocational expert identified several other jobs which Franklin could perform. These jobs were that of a vehicle washer, stock clerk, grounds keeper, security guard, ticket taker, general office clerk, and information clerk.
Franklin also contends that his condition has deteriorated since the medical reports *741were submitted to the Commissioner. However, judicial review of the Commissioner’s decision is limited to determining whether the Commissioner’s findings are supported by substantial evidence. Id. If Franklin believes that his condition has deteriorated since his initial application, the proper procedure is for Franklin to file a new application for benefits. Since the medical evidence as to Franklin’s current application does not indicate that Franklin is disabled, the decision of the Commissioner is supported by substantial evidence. Id.
Accordingly, we affirm the district court’s order. Rule 34(j)(2)(C), Rules of the Sixth Circuit.